

Exhibit 10.1


MAGNETEK, INC.


250,000 Shares of Common Stock of $0.01 par value


Contribution Agreement


September 5, 2014


Evercore Trust Company, N.A.
As Investment Manager of a Segregated Account in the
Magnetek FlexCare Plus Retirement Plan Trust
815 Connecticut Avenue, N.W.; Suite 710
Washington, D.C. 20006


Ladies and Gentlemen:


Magnetek, Inc. (the “Company”) has agreed to make a voluntary excess
contribution to the Magnetek FlexCare Plus Retirement Plan Trust (the “Trust”)
created under the Magnetek FlexCare Plus Retirement Pension Plan of 250,000
shares of the Company’s Common Stock of $0.01 par value (the “Shares”). In order
to accomplish such contribution, the Company hereby issues and transfers the
Shares to the Trust. By executing this Contribution Agreement (the “Agreement”),
Evercore Trust Company, N.A., as Investment Manager (the “Manager”) of a
segregated account in the Trust, accepts the Shares on behalf of the Trust.


The Shares will be subject to the registration rights set forth in the
Registration Rights Agreement, dated September 5, 2014 (the “Registration Rights
Agreement”), by and between the Company and the Manager. Pursuant to the
Registration Rights Agreement, and in accordance with the terms therein, the
Company will agree, for the benefit of the Trust, (i) to file with the
Securities and Exchange Commission (the “Commission”) a registration statement
(the “Registration Statement”) with respect to the resale of the Shares by the
Trust and (ii) to use its reasonable commercial efforts to cause the
Registration Statement to be declared effective under the Securities Act of
1933, as amended (the “1933 Act”), and to maintain the effectiveness of such
Registration Statement.


1.The Company represents and warrants to the Manager as of the date hereof (the
“Closing Date”), that:


(a)    The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware;



--------------------------------------------------------------------------------


(b)    The authorized and outstanding capital stock of the Company as of
December 29, 2013 is as set forth in the Company’s Annual Report on Form 10-K
for the fiscal year ended December 29, 2013 as filed with the Commission
(including any amendment thereof filed prior to the date of this Agreement);


(c)    The Shares have been duly authorized and, when issued to and accepted by
the Trust, will be fully paid and non-assessable;


(d)    This Agreement has been duly authorized, executed and delivered by the
Company and the Registration Rights Agreement has been duly authorized, executed
and delivered by the Company, and each constitutes a valid and legally binding
agreement of the Company enforceable against the Company in accordance with its
terms, subject to bankruptcy, insolvency, reorganization and other laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles;


(e)    The issuance of the Shares to the Trust and the compliance by the Company
with all of the provisions of the Registration Rights Agreement and this
Agreement and the consummation of the transactions herein and therein
contemplated will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, any material indenture, mortgage,
deed of trust, loan agreement or other material agreement or instrument to which
the Company or any of its subsidiaries is a party or by which the Company or any
of its subsidiaries is bound, nor will such action result in any violation of
the provisions of the Restated Certificate of Incorporation, as amended, or
Amended and Restated By-laws, of the Company or the charter or bylaws of any of
its subsidiaries or any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
subsidiaries or any of their respective properties;


(f)    The Company is subject to Section 13 or 15(d) of the Securities Exchange
Act of 1934, as amended;


(g)    Neither the Company nor any person acting on its behalf has offered or
sold the Shares by means of any general solicitation or general advertising
within the meaning of Rule 502(c) under the 1933 Act;


(h)    No commission within the meaning of Section 408(e)(2) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), brokerage fee or
other charge will become due or payable in connection with the execution and
delivery of this Agreement and the transactions contemplated hereby, including
the contribution of the Shares; and


(i)    Subject to compliance by the Manager with Section 3 hereof and the
accuracy of the Manager’s representations stated herein, it is not necessary in
connection with the offer, sale and delivery of the Shares by the Company to the
Trust to register the Shares under the 1933 Act.


2.    The Company and the Manager agree and acknowledge that the aggregate value
of the Shares on the date hereof is $7,372,500 and that such amount shall not be
(i) applied to satisfy a

2

--------------------------------------------------------------------------------


minimum required contribution obligation for a plan year required by the
Internal Revenue Code of 1986, as amended, or (ii) treated as a prefunding
balance.


3.    The Manager, acting on behalf of the Trust:


(a)    Acknowledges that the Shares have not been registered under the 1933 Act
and are being issued to the Trust in reliance upon an exemption from such
registration under the 1933 Act;


(b)    Represents that the Trust is an institutional “accredited investor”
within the meaning of Rule 501 under the 1933 Act;


(c)    Confirms that the Manager has been informed that the Shares are
“restricted securities” under the 1933 Act and may not be resold or transferred
until the Shares are first registered under the federal securities laws or
unless an exemption from such registration is available;


(d)    Is aware of the adoption of Rule 144 under the 1933 Act (“Rule 144”) by
the Commission, which permits limited public resale of securities acquired in a
nonpublic offering, subject to the satisfaction of certain conditions,
including, among other things: the securities must have been held for at least
six (6) months prior to the sale, the availability of certain current public
information about the issuer, the sale being through a broker in an unsolicited
“broker’s transaction” and the amount of securities being sold during any three
(3) month period not exceeding specified limitations;


(e)    Represents that prior to accepting the contribution of the Shares on
behalf of the Trust, it acquired sufficient information about the Company to
reach an informed and knowledgeable decision to accept the contribution of the
Shares. The Manager has such knowledge and experience in financial and business
matters as to make it capable of evaluating the risks of the prospective
investment and to make an informed investment decision. The Trust is able to
bear the economic risk of its investment in the Shares;


(f)    Agrees that the Trust shall make no disposition of the Shares except
pursuant to an effective Registration Statement or, alternatively, if requested
by the Company, the Manager shall have provided the Company an opinion of
counsel (which opinion of counsel may be rendered by counsel to the Company) in
form and substance reasonably satisfactory to the Company, that (i) the proposed
disposition does not require registration of the Shares under the 1933 Act or
(ii) all appropriate action necessary for compliance with the registration
requirements of the 1933 Act or of any exemption from registration available
under the 1933 Act (including Rule 144) has been taken. The Company shall not be
required (i) to transfer on its books any Shares that have been sold or
transferred in violation of the provisions of this Agreement nor (ii) to treat
as the owner of the Shares, or otherwise to accord voting or dividend rights to,
any transferee to whom the Shares have been transferred in contravention of this
Agreement;


(g)    Agrees that the Trust shall make no disposition of the Shares that is
contrary to the terms of the Registration Rights Agreement, as amended from time
to time;

3

--------------------------------------------------------------------------------




(h)    Acknowledges that, in order to reflect the restrictions on the
disposition of the Shares, the Shares will be endorsed with restrictive legends,
including the following legend (or substantially similar legend);


“The securities represented hereby have not been registered or qualified under
the Securities Act of 1933 or the securities laws of any state, and may be
offered and sold only if registered and qualified pursuant to federal and state
securities laws or if the Company is provided an opinion of counsel reasonably
satisfactory to the Company that registration and qualification under federal
and state laws is not required.”


If required by the authorities of any state in connection with the issuance of
the Shares, the legend or legends required by such state authorities shall also
be endorsed on such shares.


(i)    Represents that as of the date of this Agreement, there are no selling
arrangements between the Manager, acting on behalf of the Trust, and any
underwriter, broker or dealer.


4.    This Agreement shall be binding upon, and inure solely to the benefit of,
the Trust, the Manager, the Company and each person who controls the Company or
the Trust, respectively, and their respective heirs, executors, administrators,
successors and assigns, and no other person shall acquire or have any right
under or by virtue of this Agreement. No purchaser of any Shares from the Trust
shall be deemed a successor or assign by reason merely of such purchase.


5.    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.


6.    This Agreement may be executed by the parties hereto in counterparts, each
of which shall be deemed to be an original, but all such respective counterparts
shall together constitute one and the same instrument.

4

--------------------------------------------------------------------------------


If the foregoing is in accordance with your understanding, please sign and
return to us five counterparts hereof, and upon the acceptance hereof by the
Manager, this letter and such acceptance hereof shall constitute a binding
agreement between each of the Manager and the Company.


 
Very truly yours,

 
MAGNETEK, INC.
 
 
 
 
 
By:
/s/ Marty J. Schwenner
 
 
Name: Marty J. Schwenner
 
 
Title: Vice President CFO



Accepted as of the date hereof:
 

EVERCORE TRUST COMPANY, N.A.
 
As Investment Manager of a Segregated Account in the
 
Magnetek FelxCare Plus Retirement Plan Trust
By:
/s/ William E. Ryan III
 
Name: William E. Ryan III
 
Title: Managing Director


5